Citation Nr: 1734894	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-32 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntingdon, West Virginia. The Montgomery, Alabama RO certified the case to the Board.  
 
The Veteran testified in March 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed July 2008 rating decision denied entitlement to service connection for posttraumatic stress disorder, also claimed as mental health issues. 

2. Evidence received since the unappealed July 2008 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.



CONCLUSION OF LAW

The July 2008 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for posttraumatic stress disorder was denied in a March 2010 rating decision on the basis that the evidence failed to demonstrate a nexus between any diagnosed acquired psychiatric disorder and service. The March 2010 rating decision was not appealed, and it is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

The Veteran submitted a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder in December 2009. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The March 2010 rating decision noted that the record revealed diagnoses of multiple psychiatric disorders, to include posttraumatic stress disorder, but failed to support finding an in-service stressor or nexus between any such disorder and the Veteran's active-duty service. 

By contrast, at a November 2016 VA psychiatric examination, the Veteran reported that while stationed in Vietnam, he was a passenger in a vehicle which swerved to avoid believed enemy fire and hit a Vietnamese citizen. The examiner indicated that such stressor event was adequate to support a posttraumatic stress disorder diagnosis, and related to fear of hostile military or terrorist activity. In March 2017 the Veteran provided additional evidence concerning his purported stressor at a Board hearing and an accompanying written statement. 

Given the fact that the threshold for reopening a claim is low, Shade, the Board finds that there is new and material evidence of record which relates to the issue of the unestablished etiological element, necessary to substantiate the appellant's claim. This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material.  The claim of entitlement to service connection for an acquired psychiatric disorder is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is reopened.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include posttraumatic stress disorder, as a result of experiences during his active-duty service. He asserts that his psychiatric symptoms were first manifested in 1972. The Veteran specifically argues that his November 2016 psychiatric examination was inadequate in that the VA psychologist did not provide adequate time and attention to assess his condition.

Numerous VA treatment records indicate "diagnoses" of posttraumatic stress disorder. However, such records do not provide full analyses of the criteria under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), or other rationale for such conclusions. By contrast, the 2016 VA examiner declined to diagnose the Veteran with posttraumatic stress disorder, despite finding an adequate stressor. In this regard, the examiner found that the Veteran did not meet any of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria "B" through "I." The examiner also found that although the Veteran had a diagnosis of an unspecified depressive disorder with psychotic features, no etiology existed between such disorder and service. 

The Board initially observes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replace them with references to the updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014). Significantly, however, the provisions of this rule do not apply to claims that were certified for appeal to the Board or were pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the RO.  See 80 Fed. Reg. 53, 14308 (March 19, 2015). As this case was ready for certification to the Board in November 2012 with the Veteran's submission that month of a VA Form 9, and as the Form 8 is for administrative purposes and does not confer or deprive the Board of jurisdiction, 38 C.F.R. § 19.35 (2016), the Board holds that this case is governed by DSM-IV.  As the 2016 examination used the wrong diagnostic criteria further development is in order.

Further, even if DMS-5 applies, to be adequate, an examination must take into account an accurate history. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008). The November 2016 examiner noted that the Veteran's stressor was adequate to support a diagnosis of posttraumatic stress disorder, but stated that the Veteran's account of a second stressor incident was too vague. Since the November 2016 psychiatric examination, the Veteran provided additional details with regard to multiple alleged stressors, as well as testimony relating to the in-service incurrence of psychiatric symptoms. Specifically, in March 2017 the Veteran stated that shortly after the reported truck-incident he developed a feeling that the locals were plotting revenge against him.  As a consequence he reported becoming hyper-vigilant and paranoid. Additionally, in March 2017 a VA addiction therapist submitted a letter stating that the Veteran had been receiving treatment for posttraumatic stress disorder through a domiciliary program since February 2017. The November 2016 examination did not account for this new evidence which is potentially relevant to the issue of whether the Veteran suffers from posttraumatic stress disorder, as well as to the time of onset of the Veteran's mental health symptoms.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Remand is warranted to obtain an adequate examination which takes account of all the facts of record.

Finally, the Veteran's complete service personnel records have not been obtained. As any additional personnel records associated with his period of active-duty service may have a bearing on the psychiatric claim on appeal, an attempt to obtain those records must be made on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records as well as all outstanding, pertinent VA treatment records since June 2017. All records received should be associated with the claims file. If the AOJ cannot locate any identified Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder. All necessary tests should be conducted. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed. The examiner must then answer the following questions:

a) Does the Veteran have a diagnosis of posttraumatic stress disorder based on the DSM-IV criteria? If so, is it at least as likely as not that the diagnosis: a) is related to any verified stressor events during his military service or b) is related to the Veteran's fear of hostile military or terrorist activity?

In connection with the foregoing, the examiner must directly address the Veteran's March 2017 lay statement describing multiple stressful incidents in service, and asserting the onset of psychiatric symptoms during service.

If the Veteran is found not to have posttraumatic stress disorder, then discuss the March 2017 letter from an addiction therapist stating that the Veteran is receiving domiciliary treatment for posttraumatic stress disorder.

b) What, if any, other psychiatric diagnosis does the Veteran have? Are any of these diagnoses as likely as not (a 50 percent chance or greater) related to any incident during the Veteran's service? 

In connection with the foregoing, the examiner must directly address the Veteran's March 2017 statement describing multiple stressful incidents in service, and asserting the onset of psychiatric symptoms during service.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


